Citation Nr: 0011220	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for dental trauma 
affecting teeth numbers 6, 7, and 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In a decision dated May 27, 1999, the Board disposed of other 
issues on appeal and remanded the issue of entitlement to a 
compensable evaluation for dental trauma affecting teeth 
numbers 6, 7, and 8 for further development.  In addition the 
Board referred a claim for entitlement to service connection 
for loss of additional upper teeth and entitlement to service 
connection for a digestive disorder, secondary to residuals 
of dental trauma.  


FINDING OF FACT

The veteran's service connected dental trauma affecting teeth 
numbers 6, 7, and 8 is manifested by subjective complaints of 
difficulty chewing, with no objective disability shown and 
are shown to be restorable with suitable prosthesis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for dental trauma 
affecting teeth numbers 6, 7, and 8 have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.114, 4.118, 4.150 
Diagnostic Codes 7800, 9913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a). When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In addition, 
the Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the record reflects the veteran sustained a 
compound fracture of the right maxilla alveolar process as a 
result of an automobile accident in April 1964. His October 
1967 separation examination noted teeth numbers 4, 6, 7, and 
8 had been replaced by dentures, and that teeth numbers 17, 
19, and 32 were missing.  In July 1997 service connection was 
established for teeth numbers 6, 7, and 8, as a result of 
dental trauma.

An April 1997 VA surgery report in conjunction with cervical 
spine surgery, noted the veteran to have an upper partial 
plate, with loose upper lateral left incisor.

At his March 1999 Travel Board hearing, veteran testified his 
dental disorder warranted a compensable rating.  He also 
stated that he had experienced difficulty eating, and 
reported that additional VA dental treatment had been 
scheduled.

VA dental treatment records from May 1999 were obtained.  
These records noted oral hygiene (OH) to be poor, and treated 
with subgingival polish, plus education about performing 
daily oral hygiene.  Teeth numbers 6, 7, and 8 were noted as 
missing, as were numerous others.  Plaque and a partial 
denture were noted on diagnosis.  Tooth number 1 was 
extracted and a full denture was prescribed.

In June 1999, the veteran underwent a VA dental examination.  
On examination, the following teeth were missing:  Teeth 1 
through 4; teeth 5 through 19 (including service connected 
teeth numbers 6, 7, and 8); teeth 25, 31 and 32.  No decay 
was noted and no oral lesions were seen.  Gingiva was very 
red with slight swelling.  Fair oral hygiene was noted; 
pocket depth was less than 3 mm, except distal to 29 which 
had a pocket depth of 10 mm, and 29 had a class 1 mobility.  
He could open his mouth 0 to 45 mm incisal and 0 to 10 mm 
with lateral excursions, no clicking with opening or closing, 
no pain to palpations of temporomandibular joint or muscles 
of avocation.  Alveolar process around 6, 7 and 8 was normal 
without pain or loss of sensation and had normal height.  Pan 
oral was normal except for widened periodontal ligament space 
number 29.  The diagnosis was no evidence to dispute teeth 
number 6, 7 and 8 were knocked out in service.  No 
abnormalities were seen in alveolar process where 6, 7 and 8 
were located.  Generalized mild gingivitis except for acute 
periodontitis in number 29.  He was noted to be in current 
treatment in the Albuquerque dental service to have teeth 
number 2 and 29 extracted and an upper full denture and lower 
partial denture made.  His prognosis was that he should be 
able to wear the removal prosthetics, which will greatly 
improve mastication.  The maxillary partial now worn was 
described as ill fitting.  

The veteran claims that an increased evaluation is warranted 
for his residuals of dental trauma, which has been assigned a 
noncompensable evaluation under Diagnostic Code 7200-9913 
(1999).  VA's Schedule for Rating Disabilities, 38 C.F.R. § 
4.114, Diagnostic Code 7200, provides that mouth injuries are 
rated on the basis of resulting disfigurement and impairment 
of masticatory function.

The veteran is claiming a compensable evaluation is warranted 
for missing teeth.  The pertinent rating criteria, Diagnostic 
Code 9913 authorizes a noncompensable evaluation for loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible without loss of continuity where the loss of 
masticatory surface can be restored by suitable prosthesis.  
Where the loss of masticatory surface cannot be restored by 
suitable prosthesis, Diagnostic Code 9913 authorizes a 10 
percent evaluation in three circumstances, (1) when all upper 
and lower teeth on one side are missing, (2) all lower 
anterior teeth are missing, or (3) all upper anterior teeth 
are missing. In addition, the rating criteria include the 
note that these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.

Upon review of the evidence, the Board finds that a 
compensable evaluation is not warranted for his dental trauma 
residuals.  The teeth are shown to be restorable by suitable 
prosthesis, as reported by the findings of the June 1999 VA 
examination, which noted him to be wearing a partial denture, 
albeit ill fitting, and gave a good prognosis for his ability 
to wear full dentures.  Because DC 9913 does not allow for a 
compensable evaluation for dental disorders shown restorable 
by suitable prosthesis, there is no need to reach the 
question as to whether the remaining three circumstances 
warranting a compensable evaluation under DC 9913 are shown 
in this case. 

The Board has considered this and all potentially applicable 
diagnostic codes relating to the mouth disfigurement and 
impairment of masticatory function.  First, there is no 
evidence that the veteran has lost either part or all of his 
mandible or even the maxilla.  Nor is there evidence showing 
the veteran's mandible or maxilla to be displaying nonunion 
or malunion.  Nor is he shown to have total or partial loss 
of the ramus, the condyloid process, or the hard palate.  
Therefore, the diagnostic codes applicable to such conditions 
are not under consideration in this case.  

Other than DC 9913, the only other DC applicable in this 
situation would be
7800 for disfigurement and 9905 for limited motion of 
temporomandibular articulation.  The Board finds that the 
veteran is not entitled to an increased evaluation under any 
Diagnostic Code, including these.  His range of motion is not 
shown to be restricted to an inter incisal range of 31 to 40 
mm, with range of lateral excursion of 0 to 4 mm, which would 
warrant a compensable evaluation under DC 9905.  Nor is there 
showing of disfigurement under which a compensable evaluation 
under DC 7800 could be awarded.  Although the veteran 
contends that he has functional impairment in that he is 
unable to chew or swallow properly, there is no objective 
evidence that shows that the veteran's dental disability 
creates functional impairment to the extent that an increased 
rating is warranted.  As such, the claim must be denied.

Finally, the Board notes that this is the initial rating of 
the veteran's dental disorder, and therefore, with respect to 
the "staging" of ratings, the Board finds that the subjective 
and objective evidence does not meet or approximate the 
criteria for a compensable evaluation for residuals of dental 
trauma at any time following the effective date of the 
assignment of the current noncompensable evaluation.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER


Entitlement to a compensable evaluation for dental trauma 
affecting teeth numbers 6, 7 and 8 is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

